PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. D,919,868
Issue Date:    18 May 2021
Application No. 29/661,927
Filing or 371(c) Date: 31 Aug 2018
Attorney Docket No.    T2874.10022US01
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the Petition for Duplicate Design Patent Under 37 CFR 1.182, filed 09 August 2021, for the above-identified patent.  

The petitions is GRANTED.

Inquiries regarding issuance of duplicate Letters Patent may be directed to Rochaun Hardwick in the Office of Data Management at (571) 272-4200.

A copy of this decision is being faxed to the Office of Data Management (ODM) for issuance of a duplicate Letters Patent.  The duplicate Letters Patent is being sent to the address currently of record. 

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735.  


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist
Office of Petitions

cc:	Rochaun Hardwick, Randolph Square, 9th Floor, Room D33 (Fax No. (571) 270-9958)